


Exhibit 10.39

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (this “Pledge Agreement”) is dated as of April 9, 2008,
between Greenlady II, LLC (“Pledgor”), a limited liability company organized
under Delaware law and Bank of America, N.A. (together with its permitted
assigns, “Secured Party”).

 

WHEREAS, Pledgor and Secured Party have entered into a Credit Agreement, dated
as of even date herewith (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), pursuant to which
Secured Party will make the Loans (as defined therein) to Pledgor on the terms
set forth therein (all capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement);

 

WHEREAS, pursuant to the Transaction Acknowledgement, Pledgor and Secured Party
have entered into six distinct Components specified in (and defined under) the
Transaction Acknowledgement, further to be evidenced by the Collar Agreement;

 

WHEREAS, Pledgor has agreed to secure its obligations to Secured Party under the
Credit Agreement, the Collar Transaction Documents and each transaction
thereunder;

 

NOW, THEREFORE, in consideration of their mutual covenants contained herein and
to secure the full and punctual observance and performance by Pledgor of all
Secured Obligations (as defined herein), the parties hereto, intending to be
legally bound, hereby mutually covenant and agree as follows:

 

1.                          Definitions. As used herein, the following words and
phrases shall have the following meanings:

 

“Additions and Substitutions” has the meaning provided in Section 2(a).

 

“Authorized Officer” of Pledgor means any officer, trustee, managing member or
general partner (or any officer thereof), as applicable, as to whom Pledgor
shall have delivered notice to Secured Party that such trustee, managing member,
general partner or officer is authorized to act hereunder on behalf of Pledgor.
The managing member of Pledgor shall be an Authorized Officer without the
provision of such notice.

 

“Base Number” means the product of the Number of Options and the Option
Entitlement, each as defined in the Collar Transaction Documents.

 

“Business Day” shall mean any day on which commercial banks are open for general
business in New York City.

 

“Cash” means U.S. dollars.

 

“Collateral” has the meaning provided in Section 2(a).

 

1

--------------------------------------------------------------------------------


 

“Collateral Account” means the securities account (as defined in Section 8-501
of the UCC) titled “Bank of America Collateral Account of Greenlady II, LLC” and
established and maintained at Bane of America Securities LLC.

 

“Collateral Deficiency” means, at any time, the failure of the Collateral to
include, as Eligible Collateral, Shares at least equal in number to the Base
Number or Substitute Collateral having a value equal to 105% of the net amount
of the Secured Obligations outstanding at such time as determined by the Secured
Party.

 

“Collateral Event of Default” means (A) a Collateral Deficiency continues
unremedied on the Business Day following notice from Secured Party or
(B) failure at any time of the Security Interests to constitute valid and
perfected security interests in all of the Collateral, subject to no prior or
equal Lien in favor of any Person other than Secured Party (or any Affiliate
thereof), or assertion of such by Pledgor in writing, or (C) any material
misrepresentation, breach of warranty or breach of covenant hereunder.

 

“Control” means “control” as defined in Section 8-106 and Section 9-106 of the
UCC.

 

“Credit Agreement” has the meaning ascribed to such term in the preamble of this
Agreement.

 

“Custodian” means Bane of America Securities LLC.

 

“Default Event” means (i) any Event of Default with respect to Pledgor under the
Collar Transaction Documents, (ii) any Event of Default under the Credit
Agreement and (iii) any Collateral Event of Default hereunder.

 

“Eligible Collateral” means Shares, Substitute Collateral and, for purposes of
Section 5(k), Eligible Collateral within the meaning of such Section 5(k) or
other collateral acceptable to Secured Party in its sole discretion, provided in
each case that Pledgor has good and marketable title thereto, free of all Liens
(other than the Security Interests) and Transfer Restrictions (other than any
Existing Transfer Restrictions) and that Secured Party has a valid, first
priority perfected security interest therein, a first lien thereon and, if
applicable, Control with respect thereto.

 

“Existing Transfer Restrictions” means Transfer Restrictions existing due to the
Shares being “restricted securities” and “control securities” within the meaning
of Rule 144 under the Securities Act and those contained in the certificate of
incorporation of the Issuer as in effect on the date hereof.

 

“Greenlady” means Greenlady Corp., a Delaware corporation.

 

“Initial Shares” means 170,000,000 Shares.

 

“ISDA Receivable” has the meaning provided in Section 2(a).

 

“Issuer” means The DIRECTV Group, Inc. The term “Issuer” shall also include the
issuer of any shares which holders of The DIRECTV Group, Inc. shares receive as
a

 

2

--------------------------------------------------------------------------------


 

result of a spinoff, recapitalization, merger, consolidation or other corporate
action of the applicable Issuer.

 

“Lien” means any lien, mortgage, security interest, pledge, charge or
encumbrance of any kind.

 

“Location” means, with respect to any party, the place such party is located
within the meaning of Section 9-307 of the UCC.

 

“Margin Deficiency” means at any time, with respect to each Tranche (as defined
in the Credit Agreement) the excess, if any, of (i) the aggregate of all
Proceeds (as defined in the Credit Agreement) advanced by the Lender under the
Credit Agreement related to such Tranche and not repaid at that time over
(ii) the aggregate Maximum Loan Value (as defined in the Credit Agreement) of
the Eligible Collateral allocated to such Tranche at that time.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

 

“Pledged Items” means, as of any date, any and all securities (or security
entitlements with respect thereto) and instruments, cash, financial assets or
other property delivered by Pledgor to be held by or on behalf of Secured Party
under this Pledge Agreement as Collateral, including without limitation the
Initial Shares delivered pursuant to Section 5.

 

“Pledgor” has the meaning ascribed to such term in the introductory paragraph of
this Agreement.

 

“Secured Obligations” means, at any time, any and all obligations, covenants and
agreements of any kind whatsoever of Pledgor to Secured Party under (i) the
Collar Transaction Documents, (ii) the Credit Agreement, (iii) each Note and
(iv) this Pledge Agreement, whether with respect to the payment of money,
delivery of securities or other instruments or property or otherwise, whether
now in existence or hereafter arising.

 

“Secured Party” has the meaning ascribed to such term in the introductory
paragraph of this Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Interests” means the security interests in the Collateral created
hereby.

 

“Shares” means the shares of the relevant Issuer. The initial Shares are shares
of the common stock of The DIRECTV Group, Inc.

 

“Substitute Collateral” has the meaning provided in Section 5(k).

 

“Transfer Restrictions” means, with respect to any property or item of
Collateral (including, in the case of securities, security entitlements in
respect thereof), any

 

3

--------------------------------------------------------------------------------


 

condition to or restriction on the ability of the holder thereof to sell, assign
or otherwise transfer such property or item of Collateral or to exercise or
enforce the provisions thereof or of any document related thereto whether set
forth in such property or item of Collateral itself or in any document related
thereto, including, without limitation, (i) any requirement that any pledge,
sale, assignment, transfer or exercise or enforcement of, or with respect to,
such property or item of Collateral be consented to or approved by any Person,
including, without limitation, the issuer thereof or any other obligor thereon,
(ii) any limitations on the type or status, financial or otherwise, of any
purchaser, pledgee, assignee or transferee of such property or item of
Collateral, (iii) any requirement of the delivery of any certificate, consent,
agreement, opinion of counsel, notice or any other document of any Person to the
issuer of, any other obligor on or any registrar or transfer agent for, such
property or item of Collateral, prior to the sale, pledge, assignment or other
transfer or exercise or enforcement of, or with respect to, such property or
item of Collateral, (iv) any registration or qualification requirement or
prospectus delivery requirement for such property or item of Collateral pursuant
to any federal, state or foreign securities law (including, without limitation,
any such requirement arising under the Securities Act) and (v) any legend or
other notification appearing on any certificate representing such property or
item of Collateral to the effect that any such condition or restriction exists,
provided however, that the required delivery of any assignment, stock power,
instruction or entitlement order from the seller, pledgor, assignor or
transferor of a security or other item of Collateral, together with any evidence
of the authority of the Person executing or delivering such assignment, stock
power, instruction or entitlement order, shall not constitute a “Transfer
Restriction”.

 

“Treasury Obligations” means negotiable obligations issued by the United States
Treasury Department which (i) are unconditional direct obligations of the United
States of America; (ii) are debt obligations in a stated principal amount having
a fixed maturity and cannot be called by, or put to, the issuer prior to the
stated maturity; (iii) bear interest on the stated principal amount at a
non-variable fixed rate until maturity (or, in the case of obligations having an
original maturity at issuance of one year or less, bear no interest at all) and
(iv) are issued in uncertificated form and are transferable only on the
securities transfer system of the Federal Reserve System. For purposes of this
Pledge Agreement, Treasury Obligations shall be valued as Eligible Collateral at
the following percentages of their stated principal amount, based on their
remaining term to maturity: One year or less, 99.5%; more than one year, but not
more than five years, 98%; more than five years; 95%.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

2.         The Security Interests. In order to secure the full and punctual
observance and performance by Pledgor of all Secured Obligations:

 

(a) Pledgor hereby assigns and pledges to Secured Party and grants to Secured
Party, security interests in and to, and a lien upon and right of set-off
against, and transfers to Secured Party, as and by way of a security interest
having priority over all other security interests, with power of sale, all of
its right, title and interest in and to

 

4

--------------------------------------------------------------------------------


 

(i) the Pledged Items; (ii) subject to Section 6(a), all additions to and
substitutions for any Pledged Items including without limitation any additional
or substitute shares of any capital stock of any class (such additions and
substitutions, the “Additions and Substitutions”); (iii) all of Pledgor’s right,
title and interest in and to the Collar Transaction Documents, including any
amount payable at the maturity or upon the termination of the Collar Transaction
Documents or any portion thereof (the “ISDA Receivable”); (iv) subject to
Section 6(a), the Collateral Account and all cash, securities and other
financial assets (each as defined in Section 8-102 of the UCC), including the
Pledged Items and the Additions and Substitutions, and other funds, property or
assets from time to time held therein or credited thereto; (v) subject to
Section 6(a), all interest, income, proceeds, distributions and collections
received or to be received, or derived or to be derived, now or any time
hereafter (whether before or after the commencement of any proceeding under
applicable bankruptcy, insolvency or similar law, by or against Pledgor, with
respect to Pledgor) from or in connection with any of the foregoing (including,
without limitation, any shares of capital stock issued by any issuer in respect
of any Shares or other securities constituting Collateral or any cash,
securities or other property distributed in respect of or exchanged for any
Shares or other securities constituting Collateral, or into which any such
Shares or other securities are converted, in connection with any merger or
similar event or otherwise, and any security entitlements in respect of any of
the foregoing); and (vi) all powers and rights now owned or hereafter acquired
under or with respect to the Pledged Items or the Additions and Substitutions
(such Pledged Items, Additions and Substitutions, ISDA Receivable, proceeds,
collections, powers, rights, the Collateral Account and assets held therein or
credited thereto being herein collectively called the “Collateral”). Secured
Party shall have all of the rights, remedies and recourses with respect to the
Collateral afforded a secured party by the UCC, in addition to, and not in
limitation of, the other rights, remedies and recourses afforded to Secured
Party by this Pledge Agreement. For the avoidance of doubt, the Collateral shall
not include the Delta DTV Shares (as such term is defined in the Operating
Agreement of the Pledgor).

 

(b) On or prior to the date hereof, Pledgor shall deliver to Secured Party in
the manner described in Section 5(c) in pledge hereunder Eligible Collateral
consisting of the Initial Shares.

 

(c) In the event that the Issuer at any time issues to Pledgor in respect of any
Shares constituting Collateral hereunder any Additions or Substitutions, Pledgor
shall immediately pledge and deliver to Secured Party in accordance with
Section 5(c) all Additions and Substitutions as additional Collateral hereunder,
subject to Section 6(a).

 

(d) The parties hereto expressly agree that (i) all rights, assets and property
at any time held in or credited to the Collateral Account shall be treated as
financial assets (as defined in Section 8-102 of the UCC) and (ii) until all
Secured Obligations are satisfied in full and the Commitment is terminated,
Custodian will act only on entitlement orders (as defined in Section 8-102 of
the UCC) or other instructions of Secured Party (without further consent of
Pledgor).

 

5

--------------------------------------------------------------------------------


 

(e) Notwithstanding anything contained in the Collar Transaction Documents to
the contrary, all amounts payable by Secured Party thereunder shall be paid into
the Collateral Account.

 

3.         Representations and Warranties of Pledgor. Pledgor hereby represents,
warrants and covenants to Secured Party on the date hereof, on the date that the
Loans (as defined under the Credit Agreement) are made under the Credit
Agreement and on each date on which Pledgor delivers or Secured Party otherwise
receives Collateral that:

 

(a) Pledgor (i) owns and, at all times prior to the release of the Collateral
pursuant to the terms of this Pledge Agreement, will own the Collateral free and
clear of any Liens (other than the Security Interests) or Transfer Restrictions
(other than any Existing Transfer Restrictions) and (ii) is not and will not
become a party to or otherwise be bound by any agreement, other than this Pledge
Agreement and the Credit Agreement that (x) restricts in any manner the rights
of any present or future owner of the Collateral with respect thereto or
(y) provides any Person other than Pledgor, Secured Party or any securities
intermediary through whom any Collateral is held (but in the case of any such
securities intermediary only in respect of Collateral held through it) with
Control with respect to any Collateral.

 

(b) Other than financing statements or other similar or equivalent documents or
instruments with respect to the Security Interests, no financing statement,
security agreement or similar or equivalent document or instrument covering all
or any part of the Collateral is on file or of record in any jurisdiction in
which such filing or recording would be effective to perfect a Lien, security
interest or other encumbrance of any kind on such Collateral.

 

(c) Upon (i) the delivery of certificates evidencing any Collateral consisting
of Shares or other securities, as applicable, to Secured Party in accordance
with Section 5(c)(A) or (ii) the crediting of any securities or other financial
assets or of any cash to the Collateral Account, Secured Party will have a valid
and perfected security interest in such Collateral, subject to no prior Lien.

 

(d) Except for the filing of a UCC financing statement in the Location of
Pledgor, no registration, recordation or filing with any governmental body,
agency or official, other than such as have been made, is required in connection
with the execution and delivery of this Pledge Agreement or necessary for the
validity or enforceability hereof or thereof or for the perfection or
enforcement of the Security Interests.

 

(e) Pledgor has not performed and will not perform any acts that might prevent
Secured Party from enforcing any of the terms of this Pledge Agreement or that
might limit Secured Party in any such enforcement.

 

(f) The Location of Pledgor is Delaware.

 

4.         Certain Covenants of Pledgor. Pledgor agrees that, so long as any
Secured Obligation remains outstanding:

 

6

--------------------------------------------------------------------------------


 

(a) Upon notice from Secured Party as provided herein that a Collateral
Deficiency exists, Pledgor shall pledge additional Eligible Collateral in the
manner described in Sections 5(b) and 5(c) as necessary to cause such Collateral
Deficiency to cease to exist.

 

(b) Pledgor shall, at the expense of Pledgor and in such manner and form as
Secured Party may require, give, execute, deliver, file and record any financing
statement, notice, instrument, document, undated stock or bond powers or other
instruments of transfer, agreement or other papers that may in Secured Party’s
sole discretion be necessary or desirable in order (i) to create, preserve,
perfect, substantiate or validate any security interest granted pursuant hereto,
(ii) to create or maintain Control with respect to any such security interests
in the Collateral or any part thereof or (iii) to enable Secured Party to
exercise and enforce its rights hereunder with respect to such security
interest. To the extent permitted by applicable law, Pledgor hereby authorizes
Secured Party to execute and file, in the name of Pledgor as debtor, UCC
financing or continuation statements that Secured Party in its sole discretion
may deem necessary or desirable to further perfect, or maintain the perfection
of, the Security Interests.

 

(c) Pledgor shall warrant and defend its title to the Collateral, subject to the
rights of Secured Party, against the claims and demands of all persons. Secured
Party may elect, but without an obligation to do so, to discharge any Lien of
any third party on any of the Collateral.

 

(d) Pledgor agrees that it shall not (1) change its name or identity or its
organizational structure in any manner or (2) change its Location, unless in any
such case (A) it shall have given Secured Party not less than 30 days’ prior
notice thereof and (B) such change shall not cause any of the Security Interests
to become unperfected, cause Secured Party to cease to have Control in respect
of any of the Security Interests in any Collateral consisting of investment
property (as defined in Section 9-102(a)(49) of the UCC) or subject any
Collateral to any other Lien.

 

(e) Pledgor agrees that it shall not (1) create or permit to exist any Lien
(other than the Security Interests) upon or with respect to the Collateral
(2) create or approve any Transfer Restriction (other than any Existing Transfer
Restrictions) upon or with respect to the Collateral, (3) sell or otherwise
dispose of, or grant any option with respect to, any of the Collateral (other
than those contemplated by the terms of the Collateral) or (4) enter into or
consent to any agreement pursuant to which any Person other than Pledgor,
Secured Party and any securities intermediary through whom any of the Collateral
is held (but in the case of any such securities intermediary only in respect of
Collateral held through it) has or will have Control in respect of any
Collateral.

 

5.         Administration of the Collateral and Valuation of the Securities.

 

(a) Secured Party shall determine on each Business Day whether a Collateral
Event of Default shall have occurred.

 

7

--------------------------------------------------------------------------------


 

(b) Pledgor may pledge additional Eligible Collateral hereunder at any time.
Concurrently with the delivery of any such additional Eligible Collateral,
Pledgor shall deliver to Secured Party a certificate of Pledgor in form and
substance reasonably satisfactory to Secured Party and dated the date of such
delivery (A) identifying the additional items of Collateral being pledged and
(B) repeating the representations, warranties and covenants set forth in
Section 3 with respect to such additional items of Collateral (as modified by
any change in Pledgor’s Location as notified to Secured Party in accordance with
Section 4(d) hereof or by any change in Pledgor’s status as notified to Secured
Party in accordance with Section 4(d) hereof). Pledgor hereby covenants and
agrees to take all actions required to create for the benefit of Secured Party a
valid, first priority, perfected security interest in, and a first lien upon,
such additional Eligible Collateral, as to which Secured Party will have
Control, if applicable.

 

(c) Delivery of the Initial Shares shall be effected by physical delivery to the
Secured Party of certificates evidencing the Initial Shares registered in the
name of Greenlady or the Pledgor, accompanied by any required transfer tax
stamps, and in suitable form for transfer by delivery or accompanied by duly
executed instruments of transfer or assignment in blank, with signatures
appropriately guaranteed, all in form and substance satisfactory to Custodian
and the crediting by Custodian of such securities to the Collateral Account;
provided that, if any Initial Shares so delivered are registered in the name of
Greenlady, Pledgor shall cause such Initial Shares to be reregistered in the
name of Pledgor within five Business Days after the date hereof and certificates
evidencing such reregistered Shares shall be delivered in accordance with clause
(A) below. Subject to the foregoing, any delivery by Pledgor of securities as
Collateral shall be effected (A) in the case of Collateral consisting of
certificated securities registered in the name of Pledgor, by delivery of
certificates representing such securities to Secured Party, accompanied by any
required transfer tax stamps, and in suitable form for transfer by delivery or
accompanied by duly executed instruments of transfer or assignment in blank,
with signatures appropriately guaranteed, all in form and substance satisfactory
to Custodian and Secured Party and the crediting by Custodian of such securities
to the Collateral Account, (B) in the case of shares or other securities in
respect of which security entitlements are held by Pledgor through a securities
intermediary (including, without limitation, Secured Party or Custodian), by the
crediting of such shares or other securities, accompanied by any required
transfer tax stamps, to a securities account of Custodian at such securities
intermediary, including Custodian, or, at the option of Custodian at another
securities intermediary satisfactory to Custodian and Secured Party and the
crediting by Custodian of such securities to the Collateral Account or (C) in
any case, by complying with such alternative delivery instructions as Secured
Party shall provide to Pledgor in writing. Upon delivery of any such Pledged
Item under this Agreement, Secured Party or Custodian may examine such Pledged
Item and any certificates delivered pursuant to Section 5(b) or otherwise
pursuant to the terms hereof in connection therewith to determine that they
comply as to form with the requirements for Collateral herein.

 

(d) Any delivery by Pledgor of Cash as Collateral shall be effected by the
delivery of such Cash to the Collateral Account.

 

8

--------------------------------------------------------------------------------


 

(e) If on any Business Day Secured Party determines that a Collateral Event of
Default shall have occurred, Secured Party shall promptly notify Pledgor of such
determination by telephone call to an Authorized Officer of Pledgor followed by
a written confirmation of such call.

 

(f) If on any Business Day after the end of the Availability Period in respect
of a Tranche or the termination of all Commitments applicable to such Tranche,
Secured Party determines that no Default Event or failure by Pledgor to meet any
of its obligations under Sections 4 or 5 hereof has occurred and is continuing,
Pledgor may obtain the release from the Security Interests of any Collateral
allocated to such Tranche provided that, after such release, no Collateral Event
of Default would occur and, if applicable, Section 5(k) was complied with and
provided further, such release does not create or increase a Margin Deficiency
in respect of such Tranche.

 

(g) If on any Business Day after the payment in full of all amounts owed under
the Credit Agreement and the permanent termination of all Commitments
thereunder, Secured Party determines that no Default Event or failure by Pledgor
to meet any of its obligations under Sections 4 or 5 hereof has occurred and is
continuing, Pledgor may obtain the release from the Security Interests of any
Collateral provided that, after such release, no Collateral Event of Default
would occur and, if applicable, Section 5(k) was complied with.

 

(h) Subject to Existing Transfer Restrictions, Secured Party may at any time or
from time to time, but only after the occurrence of a Default Event that is
continuing at such time or with the prior consent of Pledgor, cause any or all
of the Shares pledged hereunder not registered in the name of the Secured Party
or its nominee to be transferred of record into the name of Secured Party or its
nominee. Pledgor shall promptly give to Secured Party copies of any notices or
other communications received by Pledgor with respect to Shares pledged
hereunder registered, or held through a securities intermediary, in the name of
Pledgor or Pledgor’s nominee and Secured Party shall promptly give to Pledgor
copies of any notices and communications received by Secured Party with respect
to Shares pledged hereunder registered, or held through a securities
intermediary, in the name of Secured Party or Secured Party’s nominee.

 

(i) Pledgor agrees that Pledgor shall forthwith upon demand pay to Secured
Party:

 

i.     the amount of any taxes that Secured Party may have been required to pay
by reason of the Security Interests or to free any of the Collateral from any
Lien thereon, and

 

ii.    the amount of any and all out-of-pocket expenses, including the
reasonable fees and disbursements of counsel and of any other experts, that
Secured Party may incur in connection with (A) the enforcement of this Pledge
Agreement, including such expenses as are incurred to preserve the value of the
Collateral and the validity, perfection, rank and value of the Security
Interests, (B) the collection, sale or other

 

9

--------------------------------------------------------------------------------


 

disposition of any of the Collateral or (C) the exercise by Secured Party of any
of the rights conferred upon it hereunder.

 

Any such amount not paid on demand shall bear interest (computed on the basis of
a year of 360 days and payable for the actual number of days elapsed) at a rate
per annum equal to 1% plus the prime rate as published in The Wall Street
Journal, Eastern Edition in effect from time to time during the period from the
date hereof to the date of the termination of this Pledge Agreement.

 

(j) Pledgor hereby acknowledges that during such time as any Collateral is held
by Secured Party pursuant to the terms of this Pledge Agreement, Pledgor will
not receive periodic account statements with respect to the value thereof.

 

(k) Unless a Default Event shall have occurred and is continuing, Pledgor shall
be entitled, upon not less than two Business Days’ prior written notice to
Secured Party, to withdraw all but not less than all of the Shares from the lien
created herein upon (x) delivering to Secured Party Substitute Collateral having
a market value at least equal to 105% of the aggregate amount of the Secured
Obligations then outstanding, on the date of such delivery, and (y) taking such
other actions as Secured Party may reasonably require to create for the benefit
of Secured Party a valid and perfected security interest in such Substitute
Collateral, a first lien thereon and, if applicable, Control of Secured Party
with respect thereto. The “Substitute Collateral” shall consist of (i) Treasury
Obligations, (ii) cash or (iii) such other securities as Secured Party may
approve. Pledgor shall make each delivery of Substitute Collateral to Secured
Party in a manner prescribed by Section 5(c) or 5(d) hereof. Pledgor shall make
deliveries of additional Substitute Collateral on a daily basis as necessary so
that the market value of the Substitute Collateral pledged is at least equal to
105% of the aggregate amount of the Secured Obligations then outstanding,
determined daily. Provided that no Default Event has occurred and is continuing,
if at the close of business on any Business Day the aggregate market value of
the Substitute Collateral pledged hereunder exceeds 108% of the aggregate amount
of the Secured Obligations then outstanding, Secured Party shall upon written
notice by Pledgor release Substitute Collateral from the lien created herein and
return them to Pledgor to the extent that the aggregate market value of such
Substitute Collateral exceeds 108% of the aggregate amount of the Secured
Obligations then outstanding. All calculations of the market value of Substitute
Collateral shall be made in good faith by Secured Party on a “mark-to-market”
basis.

 

(1) For the avoidance of doubt, the parties acknowledge that Secured Party shall
have no right to rehypothecate the Collateral prior to a Default Event.

 

(m) As of the date hereof, the Collateral allocated to each Tranche shall be as
set forth in Schedule 1 hereto. Any Additions and Substitutions in respect of
specific Collateral shall be allocated to the Tranche to which such Collateral
relates. In connection with any Collateral Adjustment, the Borrower shall
allocate the additional Collateral pledged to a specific Tranche by providing
written notice of such allocation to the Secured Party on or prior to the date
of such Collateral Adjustment.

 

10

--------------------------------------------------------------------------------


 

6.         Income and Voting Rights in Collateral.

 

(a) For so long as no Default Event shall have occurred and be continuing,
Secured Party shall have the right to receive and retain as Collateral hereunder
all proceeds of the Collateral provided that the Pledgor shall be entitled to
receive and retain any dividends, interest and other distributions that it is
entitled to receive as holder of the Shares and if and when such dividends,
interest and other distributions do not or no longer constitute (as applicable)
Restricted Payments that would be prohibited by Section 7.06 of the Credit
Agreement if such dividends, interest and other distributions were to be
distributed in respect of the equity interests in Pledgor, such dividends,
interests and other distributions shall, thereupon, be free and clear of all
Liens created hereunder. If a Default Event shall have occurred and be
continuing, Secured Party shall have the right to receive and retain as
Collateral hereunder all proceeds (including, without limitation, any dividends,
interest and other distributions) of the Collateral, and Pledgor shall in each
case take all such action as Secured Party shall reasonably deem necessary or
appropriate to give effect to such right. All such proceeds that are received by
Pledgor contrary to the provisions of this Pledge Agreement shall be received in
trust for the benefit of Secured Party and, if Secured Party so directs, shall
be segregated from other funds of Pledgor and shall, forthwith upon demand by
Secured Party, be delivered over to Secured Party as Collateral in the same form
as received (with any necessary endorsement). Notwithstanding the foregoing, if
Pledgor shall be required under the Collar Transaction Documents to deliver any
dividend or other distribution to Secured Party, then if and to the extent that
such dividend or other distribution is received into or credited to the
Collateral Account, Pledgor may instruct Secured Party to satisfy Pledgor’s
obligation to pay or deliver such dividend or other distribution to Secured
Party pursuant to the Collar Transaction Documents by applying such dividend or
distribution to such obligation. Otherwise, so long as no Default Event shall
have occurred and be continuing, Secured Party shall promptly deliver over to
Pledgor any dividends, interest and other distributions received in or credited
to the Collateral Account.

 

(b) At all times prior to the disposition of any Shares by the Secured Party
pursuant to Section 7 hereof, Pledgor shall have the right, from time to time,
to vote and to give consents, ratifications and waivers with respect to the
Collateral for all purposes, provided that the Pledgor agrees that the Pledgor
will not vote the Shares in any manner that is inconsistent with the terms of
this Agreement, the Credit Agreement or any Collateral Transaction Document or
would reasonably be expected to have a material adverse effect on the value of
the Shares or the Secured Party’s interest therein. For the avoidance of doubt,
the Secured Party shall have no voting rights with respect to the Shares, except
to the extent that the Secured Party buys any Shares in a sale or other
disposition made pursuant to Section 7.

 

(c) If a Default Event shall have occurred and be continuing, all proceeds that
are received by Pledgor shall be received in trust for the benefit of Secured
Party, shall be segregated from other property of Pledgor and shall immediately
be delivered over to Secured Party as Collateral in the same form as received
(with any necessary endorsement).

 

11

--------------------------------------------------------------------------------

 

7.         Remedies upon Default Events.

 

(a) Subject to Section 7(b) below, if any Default Event shall have occurred and
be continuing, Secured Party may exercise all the rights of a secured party
under the UCC (whether or not in effect in the jurisdiction where such rights
are exercised) and, in addition, without being required to give any notice,
except as herein provided or as may be required by mandatory provisions of law,
may:

 

(i)           deliver or cause to be delivered to itself or to an affiliate from
the Collateral Account, Collateral consisting of Shares with a value sufficient
to satisfy in full all Secured Obligations, whereupon Secured Party shall hold
such Shares absolutely free from any claim or right of whatsoever kind,
including any equity or right of redemption of Pledgor that may be waived or any
other right or claim of Pledgor, and Pledgor, to the extent permitted by law,
hereby specifically waives all rights of redemption, stay or appraisal that
Pledgor has or may have under any law now existing or hereafter adopted;

 

(ii)          sell such Collateral as may be necessary to generate proceeds
sufficient to satisfy in full all Secured Obligations, at public or private sale
or at any broker’s board or on any securities exchange, for cash, upon credit or
for future delivery, and at such price or prices as Secured Party may deem
satisfactory;

 

(iii)         collect any amounts payable under the ISDA Receivable and apply
such amounts against any Secured Obligation;

 

(iv)         take any combination of the actions described in clauses (i),
(ii) and (iii) above.

 

Pledgor covenants and agrees that it will execute and deliver such documents and
take such other action as Secured Party deems necessary or advisable in order
that any such sale, may be made in compliance with law. Upon any such sale
Secured Party shall have the right to deliver, assign and transfer to the buyer
thereof the Collateral so sold. Each buyer at any such sale shall hold the
Collateral so sold absolutely and free from any claim or right of whatsoever
kind, including any equity or right of redemption of Pledgor that may be waived
or any other right or claim of Pledgor, and Pledgor, to the extent permitted by
law, hereby specifically waives all rights of redemption, stay or appraisal that
Pledgor has or may have under any law now existing or hereafter adopted. The
notice (if any) of such sale required by Section 9-611 of the UCC shall (1) in
case of a public sale, state the time and place fixed for such sale, (2) in case
of sale at a broker’s board or on a securities exchange, state the board or
exchange at which such sale is to be made and the day on which the Collateral,
or the portion thereof so being sold, will first be offered for sale at such
board or exchange, and (3) in the case of a private sale, state the day after
which such sale may be consummated. Any such public sale shall be held at such
time or times within ordinary business hours and at such place or places as
Secured Party may fix in the notice of such sale. At any such sale the
Collateral may be sold in

 

12

--------------------------------------------------------------------------------


 

one lot as an entirety or in separate parcels, as Secured Party may determine.
Secured Party shall not be obligated to make any such sale pursuant to any such
notice. Secured Party may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the same may be so adjourned. In case of any sale of all or
any part of the Collateral on credit or for future delivery, the Collateral so
sold may be retained by Secured Party until the sale price is paid by the buyer
thereof, but Secured Party shall not incur any liability in case of the failure
of such buyer to take up and pay for the Collateral so sold and, in case of any
such failure, such Collateral may again be sold upon like notice. Secured Party,
instead of exercising the power of sale herein conferred upon it, may proceed by
a suit or suits at law or in equity to foreclose the Security Interests and sell
the Collateral, or any portion thereof, under a judgment or decree of a court or
courts of competent jurisdiction.

 

(b) The Pledgor and the Secured Party agree that (i) the Secured Party shall not
be entitled to exercise its remedies hereunder in a manner that would cause it
to become at any one time the beneficial owner of more than 9.9% of the common
shares of the Issuer then outstanding and (ii) the Secured Party will not sell,
in any single transaction, to one or more purchasers, an amount of Shares
representing Shares in excess of 9.9% of the common shares of the Issuer then
outstanding. The Pledgor hereby (x) acknowledges that selling or otherwise
disposing of the Collateral in accordance with the restrictions set forth in
this Section 7(b) may result in prices and terms less favorable to the Secured
Party than those that could be obtained by selling or otherwise disposing of the
Shares in a single transaction to a single purchaser and (y) agrees and
acknowledges that no method of sale or other disposition of Collateral shall be
deemed commercially unreasonable because of any action taken or not taken by the
Secured Party to comply with such restrictions.

 

(c) Pledgor hereby irrevocably appoints Secured Party its true and lawful
attorney, with full power of substitution, in the name of Pledgor, Secured Party
or otherwise, for the sole use and benefit of Secured Party, but at the expense
of Pledgor, to the extent permitted by law, to exercise, at any time and from
time to time while a Default Event has occurred and is continuing, all or any of
the following powers with respect to all or any of the Collateral:

 

i.             to demand, sue for, collect, receive and give acquittance for any
and all monies due or to become due upon or by virtue thereof,

 

ii.            to settle, compromise, compound, prosecute or defend any action
or proceeding with respect thereto,

 

iii.           to sell, transfer, assign or otherwise deal in or with the same
or the proceeds or avails thereof, as fully and effectually as if Secured Party
were the absolute owner thereof (including, without limitation, the giving of
instructions and entitlement orders in respect thereof), and

 

13

--------------------------------------------------------------------------------


 

iv.           to extend the time of payment of any or all thereof and to make
any allowance and other adjustments with reference thereto;

 

provided that Secured Party shall give Pledgor not less than one day’s prior
written notice of the time and place of any sale or other intended disposition
of any of the Collateral, except any Collateral that threatens to decline
speedily in value, including, without limitation, equity securities, or is of a
type customarily sold on a recognized market. Secured Party and Pledgor agree
that such notice constitutes “reasonable authenticated notification of
disposition” within the meaning of Section 9-611 of the UCC. Pledgor and Secured
Party hereby acknowledge and agree that the Shares are of a type (or are
convertible into securities of a type) customarily sold on a recognized market.

 

(d) Upon any delivery or sale of all or any part of any Collateral made either
under the power of delivery or sale given hereunder or under judgment or decree
in any judicial proceedings for foreclosure or otherwise for the enforcement of
this Pledge Agreement, Secured Party is hereby irrevocably appointed the true
and lawful attorney of Pledgor, in the name and stead of Pledgor, to make all
necessary deeds, bills of sale, instruments of assignment, transfer or
conveyance of the property, and all instructions and entitlement orders in
respect of the property, thus delivered or sold. For that purpose Secured Party
may execute all such documents, instruments, instructions and entitlement
orders. This power of attorney shall be deemed coupled with an interest, and
Pledgor hereby ratifies and confirms that which Pledgor’s attorney acting under
such power, or such attorney’s successors or agents, shall lawfully do by virtue
of this Pledge Agreement. If so requested by Secured Party or by any buyer of
the Collateral or a portion thereof, Pledgor shall further ratify and confirm
any such delivery or sale by executing and delivering to Secured Party or to
such buyer or buyers at the expense of Pledgor all proper deeds, bills of sale,
instruments of assignment, conveyance or transfer, releases, instructions and
entitlement orders as may be designated in any such request.

 

(e) If a Default Event shall have occurred and be continuing, Secured Party may
proceed to realize upon the Security Interests in the Collateral against any one
or more of the types of Collateral, at any time, as Secured Party shall
determine in its sole discretion subject to the foregoing provisions of this
Section 7. The proceeds of any sale of, or other realization upon, or other
receipt from, any of the Collateral shall be applied by Secured Party in the
following order of priorities:

 

first, to the payment to Secured Party of the expenses of such sale or other
realization, including reasonable compensation to the agents and counsel of
Secured Party, and all expenses, liabilities and advances incurred or made by
Secured Party in connection therewith, including brokerage fees in connection
with the sale by Secured Party of any Collateral;

 

second, to the payment to Secured Party of the aggregate amount (or the value of
any delivery or other performance) owed by Pledgor to Secured Party under the
Secured Obligations;

 

14

--------------------------------------------------------------------------------


 

finally, if all of the Secured Obligations have been fully discharged or
sufficient funds have been set aside by Secured Party at the request of Pledgor
for the discharge thereof, any remaining proceeds shall be released to Pledgor.

 

8.         Netting and Set-off.

 

(a) If on any date, cash would otherwise be payable or Shares or other property
would otherwise be deliverable pursuant to the Collar Transaction Documents, the
Credit Agreement or this Pledge Agreement, as applicable, by Secured Party to
Pledgor and by Pledgor to Secured Party, and the type of property required to be
paid or delivered by each such party on such date is the same, then, on such
date, each such party’s obligation to make such payment or delivery will be
automatically satisfied and discharged and, if the aggregate amount that would
otherwise have been payable or deliverable by one such party exceeds the
aggregate amount that would otherwise have been payable or deliverable by the
other such party, replaced by an obligation upon the party by whom the larger
aggregate amount would have been payable or deliverable to pay or deliver to the
other party the excess of the larger aggregate amount over the smaller aggregate
amount.

 

(b) In addition to and without limiting any right, for so long as such Default
Event is continuing, to set off that Secured Party may have as a matter of law,
pursuant to contract or otherwise, the occurrence of any Default Event shall
constitute an Event of Default with respect to Pledgor under the Collar
Transaction Documents and an Event of Default with respect to Pledgor under the
Credit Agreement, and Secured Party shall have the right to terminate,
liquidate, accelerate and otherwise close out all transactions under the Collar
Transaction Documents and the Credit Agreement pursuant to the default
provisions thereof and may reduce any amount payable by or other obligation of
Secured Party to Pledgor by its set-off against any amount payable by Pledgor to
Secured Party (whether or not arising under the Collar Transaction Documents or
the Credit Agreement, matured or contingent and irrespective of the currency,
place of payment or place of booking of the obligation). To the extent that such
amounts are set off, such obligations will be discharged promptly and in all
respects. Secured Party shall give notice to Pledgor after any set-off effected
pursuant to this Section 8.

 

(c) In the exercise of its set-off rights as set forth in this Section 8, upon
the occurrence and during the continuation of a Default Event, Secured Party may
set off any obligation it may have to release from the Security Interests or
return to Pledgor any Collateral pursuant to the terms of this Pledge Agreement
against any right Secured Party or any of its affiliates may have against
Pledgor pursuant to this Pledge Agreement or any other agreement between Pledgor
and Secured Party, including, without limitation, any right to receive a payment
or delivery pursuant to any provision of the Collar Transaction Documents, the
Credit Agreement or this Pledge Agreement. In the case of a set-off of any
obligation to return or replace assets against any right to receive assets of
the same type, such obligation and right shall be set off in kind. In the case
of a set-off of any obligation to return or replace assets against any right to
receive assets of any other type, the value of each of such obligation and such
right shall be reasonably determined by

 

15

--------------------------------------------------------------------------------


 

Secured Party and the result of such set-off shall be that the net obligor shall
pay or deliver to the other party an amount of cash or assets, at the net
obligor’s option, with a value (reasonably determined, in the case of a delivery
of assets, by Secured Party) equal to that of the net obligation. In determining
the value of any obligation to release or deliver any securities or right to
receive any securities, the value at any time of such obligation or right shall
be determined by Secured Party by reference to the fair market value of such
securities at such time. If an obligation or right is unascertained at the time
of any such set-off, Secured Party may in good faith estimate the amount or
value of such obligation or right, in which case set-off will be effected in
respect of that estimate, and the relevant party shall account to the other
party at the time such obligation or right is ascertained.

 

9.         Miscellaneous.

 

(a) To the extent permitted by law, the unenforceability or invalidity of any
provision or provisions of this Pledge Agreement shall not render any other
provision or provisions herein contained unenforceable or invalid.

 

(b) Any provision of this Pledge Agreement may be amended or waived if, and only
if, such amendment or waiver is in writing and signed, in the case of an
amendment, by Pledgor and Secured Party or, in the case of a waiver, by the
party against whom the waiver is to be effective. No failure or delay by either
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

 

(c) All notices and other communications hereunder shall be in writing and shall
be deemed to have been duly given if mailed or transmitted by any standard forms
of telecommunication. Notices to Pledgor shall be directed to Pledgor c/o Neal
Dermer, Liberty Media Corporation, 12300 Liberty Boulevard, Englewood, CO 80112,
Telephone: 720-875-5419, Facsimile: 720-875-5915. Notices to Secured Party
before May 5, 2008 shall be directed to it care of Bank of America, N.A.
Attention: Equity Derivatives Group Middle Office, with copy to Equity
Derivatives - Legal at 9 West 57th Street, 40th floor, NY, NY 10019. Notices to
Secured Party after May 5, 2008 shall be directed to it care of Bank of America,
N.A. Attention: Equity Derivatives Group Middle Office, with copy to Equity
Derivatives – Legal* Bank of America Tower, 3rd Floor, One Bryant Park, NewYork,
New York 10036-6715.

 

(d) All calculations and determinations required hereunder shall be made by
Secured Party acting in good faith and in a reasonable manner.

 

(e)      THIS PLEDGE AGREEMENT AND ALL MATTERS ARISING OUT OF OR RELATING HERETO
SHALL IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK (WITHOUT REFERENCE TO CHOICE OF LAW DOCTRINE); PROVIDED
THAT AS TO COLLATERAL LOCATED IN ANY

 

16

--------------------------------------------------------------------------------


 

JURISDICTION OTHER THAN THE STATE OF NEW YORK, SECURED PARTY SHALL HAVE, IN
ADDITION TO ANY RIGHTS UNDER THE LAW OF THE STATE OF NEW YORK, ALL OF THE RIGHTS
TO WHICH A SECURED PARTY IS ENTITLED UNDER THE LAW OF SUCH OTHER JURISDICTION.
THE PARTIES HERETO HEREBY AGREE CUSTODIAN’S JURISDICTION, WITHIN THE MEANING OF
SECTION 8-110(e) OF THE UCC, INSOFAR AS IT ACTS AS A SECURITIES INTERMEDIARY
HEREUNDER OR IN RESPECT HEREOF, IS THE STATE OF NEW YORK.

 

(f)       EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN THE
BOROUGH OF MANHATTAN, IN THE CITY OF NEW YORK IN ANY SUIT OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS PLEDGE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, TO THE EXTENT PERMITTED BY APPLICABLE LAW.

 

(g)      EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
PLEDGE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(h) This Pledge Agreement may be executed, acknowledged and delivered in any
number of counterparts and all such counterparts taken together shall be deemed
to constitute one and the same agreement.

 

(i) The parties hereto agree and acknowledge that this Pledge Agreement and the
Credit Agreement shall each be a “Credit Support Document” (as defined in the
Collar Transaction Documents) under the Collar Transaction Documents with
respect to Pledgor.

 

(j) Pledgor and Secured Party hereby agree that Section 7 of the ISDA Master
constituting part of the Collar Transaction Documents shall not apply to Pledgor
to the extent necessary for Pledgor to grant a security interest in the ISDA
Receivable to Secured Party hereunder and for Secured Party to exercise the
remedies set forth herein.

 

(k) Pledgor and Secured Party hereby agree that (a) the Credit Agreement,
together with this Pledge Agreement, is a “securities contract” (as defined in
Section 741(7) of the United States Bankruptcy Code (the “Bankruptcy Code”),
(b) this Pledge Agreement and the Parent Guarantee entered into in connection
with the Collar Transaction Documents are or will be a “security agreement or
arrangement” or other “credit enhancement” that forms a part of such “securities
contract” within the meaning of Section 362 of the Bankruptcy Code and (c) all
transfers of cash, securities or other property under or in connection with the
Credit Agreement or the Collar Transaction (including all pledges under this
Pledge Agreement) to Secured Party are “transfers” made “by or to (or for the
benefit of)” Secured Party as a “financial institution” or a

 

17

--------------------------------------------------------------------------------


 

“financial participant” (each as defined in the Bankruptcy Code) within the
meaning of Section 546(e) of the Bankruptcy Code and are “in connection with” a
“securities contract” within the meaning of Section 546(e) and 548(d)(2) of the
Bankruptcy Code.

 

(l) Whenever any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party. All the covenants
and agreements herein contained by or on behalf of Pledgor and Secured Party
shall bind, and inure to the benefit of, such party’s respective successors and
assigns whether so expressed or not, and shall be enforceable by and inure to
the benefit of the other party and its successors and assigns. Subject to the
following, neither Pledgor nor Secured Party may assign its rights or
obligations under this Pledge Agreement, except with the prior written consent
of the other party, and any purported assignment without such prior written
consent shall be void and of no effect. Notwithstanding the foregoing, Secured
Party may, from time to time, without the consent of Pledgor assign all of its
rights and obligations hereunder to an Eligible Assignee (as defined in the
Credit Agreement) to which the Credit Agreement has been assigned provided that,
Secured Party shall also assign its rights and obligations under the Collar
Transaction Documents to the same extent and in connection with its assignment
of the Credit Agreement to such Eligible Assignee, pursuant to the terms
thereof.

 

10.       Termination of Pledge Agreement. This Pledge Agreement and the rights
granted by Pledgor in the Collateral shall cease and terminate upon satisfaction
in full of all of the Secured Obligations. Any Collateral remaining at the time
of such termination shall be fully released and discharged from the Security
Interests and delivered to Pledgor by Secured Party, all at the request and
expense of Pledgor.

 

11.       Relationship to Collar Transaction Documents. The parties hereto
acknowledge and agree that (a) in no event shall any provision of this Pledge
Agreement, or the performance hereof, constitute a breach or violation of, or
default under, the Collar Transaction Documents and (b) in the event that, upon
execution of documentation replacing and superseding the Transaction
Acknowledgement, any relevant provisions of the Collar Transaction Documents
then in effect differ in any material respect from those of the Transaction
Acknowledgement, the parties will negotiate in good faith to modify this
Agreement in a manner that preserves the economic intent of the parties and the
Lien intended to be created hereby.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have signed this Pledge Agreement as of the date
and year first above written.

 

PLEDGOR:

 

SECURED PARTY:

 

 

 

 

 

 

 

 

GREENLADY II, LLC

 

BANK OF AMERICA, N.A.

By:

Greenlady Corp., its sole Managing member

 

 

 

 

 

 

 

 

 

 

By:

/s/ David J.A. Flowers

 

By:

/s/ William Brett

 

Name:

David J.A. Flowers

 

 

Name: William Brett

 

Title:

Senior Vice President

 

 

Title: Managing Director

 

 

Accepted and agreed solely for purposes of

 

Sections 2(b) and 9(e) hereof:

 

 

 

 

 

 

BANC OF AMERICA SECURITIES LLC

 

 

 

 

 

 

 

By:

/s/ William Brett

 

 

Name: William Brett

 

 

Title: Managing Director

 

 

 

Signature Page- Pledge Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

 

Tranches under
the Credit
Agreement

 

Share Allocations as of
April 9, 2008

 

 

 

 

1

 

36,960,114

 

 

 

 

2

 

26,718,446

 

 

 

 

3

 

21,121,697

 

 

 

 

4

 

22,426,211

 

 

 

 

5

 

27,175,982

 

 

 

 

6

 

35,597,550

 

 

 

 

 

 

 

 

 

 

 

Total Shares:

 

170,000,000

 

 

 

 

 

Signature Page - Pledge Agreement

 

--------------------------------------------------------------------------------
